Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG LAKES ENTERTAINMENT, INC., LG ACQUISITION CORPORATION, SARTINI GAMING, INC., AND THE BLAKEL. SARTINI AND DELISEF. SARTINI FAMILY TRUST DATED AS OF JANUARY 25, 2015 TABLE OF CONTENTS Page ARTICLE 1 THE MERGER 2 The Merger 2 Effective Time of the Merger 2 Effects of the Merger 2 Closing 2 Articles of Incorporation 3 Bylaws 3 Parent Articles of Incorporation and Bylaws 3 Directors and Officers of the Company 3 Directors and Officers of Parent 3 Three Year Initial Board Composition 4 Headquarters 4 ARTICLE 2 CONVERSION OF SECURITIES 5 Conversion of Securities 5 Merger Consideration Shares 5 Exchange Procedures 10 No Further Rights in Company 10 Lost Certificates 10 Further Assurances 10 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 11 Corporate Organization and Power 11 Articles of Incorporation of Company; Minutes 11 Subsidiaries and Other Entities 11 Authorization 12 Capitalization of the Company 13 Non-Contravention 13 Consents and Approvals 13 Proxy Statement Information 14 Financial Statements; Undisclosed Liabilities 14 Absence of Certain Changes 15 Assets and Properties 15 Compliance with Applicable Law 16 Permits 16 Litigation 17 Material Contracts 17 Benefit Plans 18 Labor and Employment Matters 20 Intellectual Property 21 Environmental Compliance 23 i Insurance 24 Tax Matters 24 Bank Accounts 27 Brokers 27 Licensability 27 Compliance with Gaming Laws 28 Relations with Suppliers 28 Investment Intent 29 Investigation by Parent 29 Exclusive Representations and Warranties 29 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT 29 Corporate Organization and Power 29 Articles of Incorporation of Parent and Merger Subsidiary; Minutes 30 Subsidiaries 30 Authorization 30 Capitalization 31 Valid Issuance of Parent Common Stock 33 Non-Contravention 33 Consents and Approvals 33 Parent SEC Documents; Financial Reports 33 Proxy Statement Information 36 Absence of Certain Changes 36 Assets and Properties 36 Intellectual Property 37 Compliance with Applicable Law 38 Permits 39 Litigation 39 Material Contracts 39 Environmental Compliance 40 Insurance 42 Tax Matters 42 Parent Benefit Plans 44 Labor and Employment Matters 46 Brokers 47 Bank Accounts 47 Listing and Maintenance Requirements 47 Licensability 47 Compliance with Gaming Laws 48 Relations with Suppliers 49 Investigation by Company 49 Exclusive Representations and Warranties 49 ARTICLE 5 COVENANTS 49 Conduct of Business 49 ii No Control of Other Party’s Business 55 Full Access 55 Confidentiality 55 Limit to Access and Disclosure 56 Regulatory Approvals; Consents 56 Credit Facilities 58 Further Assurances; Cooperation; Notification 59 Proxy Statement; Parent Special Meeting 60 NASDAQ Listing 61 Acquisition Proposal; No Solicitation 61 Public Announcements 65 State Takeover Statutes 66 Stockholder Litigation 66 Restrictions on Transfer of Parent Common Stock 66 Indemnification and Exculpation 66 Compensation and Employee Benefits Matters 68 Schedule Updates 68 Support of Committees 69 Big Sky Gaming 69 Company Information Technology Systems 69 Jamul Dispositions 69 Issuance of Options 72 Nevada Business Tax Change 72 ARTICLE 6 CONDITIONS TO PARENT’S AND MERGER SUBSIDIARY’S OBLIGATIONS 72 Representations and Warranties 73 Performance 73 Required Approvals and Consents 73 No Injunctions or Legal Restraints; Illegality 73 Subsequent Events 73 Officer’s Certificate 73 Articles of Incorporation; Good Standing 74 Escrow Agreement 74 NOL Preservation Agreement; Shareholders’ Agreement 74 Key Individual Noncompetition Agreement 74 Company Debt 74 Golden Gaming Warrants 74 Information Technology Upgrades 74 Stockholder Investment Representations 74 ARTICLE 7 CONDITIONS TO COMPANY’S OBLIGATIONS 74 Representations and Warranties 74 Performance 75 Required Approvals and Consents 75 iii No Injunctions or Legal Restraints; Illegality 75 Subsequent Events 75 Officer’s Certificate 75 Articles of Incorporation; Good Standing 75 Escrow Agreement 75 Registration Rights Agreement 76 Listing of Parent Common Stock 76 NOL Preservation Agreement; Shareholders’ Agreement 76 Parent Key Individual Noncompetition Agreement 76 Parent Closing Funds 76 Sale of Office Building 76 ARTICLE 8 TERMINATION 76 Methods of Termination 76 Effect of Termination 78 Fees and Expenses 79 ARTICLE 9 TAX MATTERS 80 Reorganization 80 Transactional Taxes 81 Filing of Tax Returns 81 Tax Contests 82 ARTICLE 10 SURVIVAL; INDEMNIFICATION 82 Survival of Representations and Warranties 82 Stockholders’ Indemnification 82 Limitations on Liability 83 Indemnification Procedures 85 Indemnification Shares; Sole Source 86 Stockholder Acknowledgment 87 Adjustment to Purchase Price 87 Independent Board Committee 87 ARTICLE 11 DEFINITIONS 88 Definitions 88 Interpretation ARTICLE 12 MISCELLANEOUS Notices Amendments; No Waivers Successors and Assigns Governing Law Counterparts; Effectiveness iv Entire Agreement Captions Severability Construction Cumulative Remedies Third Party Beneficiaries Specific Performance Privilege Exhibit Table ExhibitA – Form of Shareholders’ Agreement ExhibitB – Form of Voting and Support Agreement ExhibitC – Form of NOL Preservation Agreement ExhibitD – Form of Escrow Agreement ExhibitE – Form of Key Individual Noncompetition Agreement ExhibitF – Form of Registration Rights Agreement Exhibit G – Description of Jamul Land v AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of January 25, 2015, is entered into by and among Lakes Entertainment, Inc., a Minnesota corporation (“ Parent ”), LG Acquisition Corporation, a Nevada corporation and a wholly-owned subsidiary of Parent (“ Merger Subsidiary ”), Sartini Gaming, Inc., a Nevada corporation (the “ Company ”), and The BlakeL. Sartini and DeliseF. Sartini Family Trust (the “ Stockholder ,” and, together with Parent, Merger Subsidiary and the Company, the “ Parties ” and each a “ Party ”). Reference is made to Section11.1 for the definition of certain terms used but not otherwise defined in this Agreement. WHEREAS, the Parties wish to provide for the merger of Merger Subsidiary with and into the Company, with the Company being the surviving corporation following such merger (the “ Merger ”); WHEREAS, for federal income tax purposes, the Merger is intended to qualify as a “reorganization” within the meaning of Section368(a) of the Code and the rules and regulations promulgated thereunder and this Agreement will be, and is, adopted as a “plan of reorganization” within the meaning of Treasury Regulations Sections1.368-2(g) and 1.368-3; WHEREAS, the Board of Directors of each of Parent and Merger Subsidiary have (i)determined that the Merger is fair to and in the best interests of Parent and Merger Subsidiary and their respective shareholders, and (ii)approved and adopted this Agreement, the Merger and the other transactions contemplated hereby, and Parent has approved and adopted this Agreement, the Merger and the other transactions contemplated hereby as the sole shareholder of Merger Subsidiary; WHEREAS, the Board of Directors of the Company has (i)determined that the Merger is fair to and in the best interests of the Company and the Stockholder, and (ii)approved and adopted this Agreement, the Merger and the other transactions contemplated hereby; WHEREAS, the Stockholder holds of record all authorized, issued and outstanding shares of capital stock of the Company, which capital stock consists exclusively of Company Common Stock, and has voted such shares in favor of this Agreement, the Merger and the other transactions contemplated hereby; WHEREAS, simultaneously with the execution of this Agreement and as an inducement to Parent’s and Merger Subsidiary’s willingness to enter into this Agreement, the Stockholder has entered into a shareholders’ agreement with Parent and the Restricted Stockholders with respect to Parent board representation following the Merger in the form attached hereto as ExhibitA (the “ Shareholders’ Agreement ”); WHEREAS, simultaneously with the execution of this Agreement and as an inducement to the Company’s and the Stockholder’s willingness to enter into this Agreement, the Restricted Stockholders and Parent have entered into the Shareholders’ Agreement and a voting and support agreement with the Company under which the Restricted Stockholders have agreed to support and vote their shares in favor of the issuance of shares of Parent Common Stock to the Stockholder in connection with the Merger and the other transactions contemplated hereby and such other matters to be voted upon under the Proxy Statement in the form attached hereto as ExhibitB (together with the Shareholders’ Agreement, the “ Parent Voting Agreements ”); and WHEREAS, the Parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the Company, Parent, Merger Subsidiary and the Stockholder hereby agree as follows: ARTICLE 1 THE MERGER 1.1 The Merger . Upon the terms and subject to the conditions hereof, in accordance with Chapter78 of the Nevada Revised Statutes (as amended, the “
